DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-12 are currently pending.

Terminal Disclaimer
The terminal disclaimer was filed on 06/03/2022 has been reviewed and approved on 06/03/2022.  

Specification
Note: the claims appears to be drawn to a specific species/embodiment (the species/embodiment illustrated in Figs. 10A-13) because the claims recite “knuckle(s)” and the knuckles are only found in Figs. 10A-13, emphasis added.  
The recitation(s) “first and second compression members” (claim 1) is/are not identified in the descriptive portion of the specification by reference to the drawing in accordance with MPEP § 608.01 (o).  The specification appears to identifies these features elements 466 and 468, and these are only found in Figs. 11-13.  Accordingly, the “first and second compression members” (claim 1) is/are not identified in the descriptive portion of the specification by reference to the drawing for this species/embodiment, illustrated in Figs. 10A-13, emphasis added.

Drawings
The drawings are objected to because claim 1 recites “first and second compression members adjacent to respective first and second straps, and distal from the wedge shaped spacer opposite the respective first and second straps, each compression member having a tab with a first knuckle and an overlapping ear with a second knuckle, the first and second knuckles at least partially aligned, and each ear having a portion thereof disposed at the pinch point”.  
Applicant identifies the first and second straps as reference characters 420 and 421, the first and second compression members do not have an associated reference character(s), but the claim indicates that they are adjacent to respective first and second straps, and distal from the wedge shaped spacer opposite the respective first and second straps, and that each compression member having a tab with a first knuckle and an overlapping ear with a second knuckle. It appears that the tab and the first knuckle are on the same side of the structure as the strap and the wedge. If this is the case, then how is the first and second compression members adjacent to respective first and second straps, and distal from the wedge shaped spacer opposite the respective first and second straps? Element 466 is the first knuckle, the first knuckle is part of the tab, per the claim language.  Both the first knuckle and its tab are part of a corresponding compression member, per the claim language. Accordingly, how is the first knuckle and its tab (being part of the compression member) distal the wedge shaped member when they are juxtaposed/next to each other.  If the first knuckle and its tab (being part of the compression member) are on the same side as their respective strap then how is the compression member opposite its corresponding strap.
Additionally, it is unclear as to what is “opposite the respective first and second straps”.  Are the compression members opposite the straps or is the wedge shaped member opposite the straps?
Where does the strap end and the compression member begin?
Furthermore, the claim recites “each ear having a portion thereof disposed at the pinch point”. The ear being 451 and the pinch point being 53.  These two element are shown as having a gap between them, thus, it is unclear as to how both structures are disposed at the pinch point.  Additionally, is not the pinch point a radially internal point compared to the ear that is radially outwards compared the pinch point?
For the purpose of prosecution, the compression member will be treated as the tab including the first knuckle and the entire bent over portion that includes the second knuckle.  
For the purpose of prosecution, the recitation “each ear having a portion thereof disposed at the pinch point” will be treated as these two structures having/being in some form of alignment.
Claim 1 recites “a wedge shaped member”.  A wedge shaped member for the structure(s) illustrated in the species/embodiment of Figs. 10A-13, which embodiment the claims are drawn to, does not appear to illustrate such a wedged shaped member, but rather a U-shaped member.  
For the purpose of prosecution, the recitation “wedged shaped member” is being defined as a tapering structure.
Therefore, the above features/elements must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “first and second compression members adjacent to respective first and second straps, and distal from the wedge shaped spacer opposite the respective first and second straps, each compression member having a tab with a first knuckle and an overlapping ear with a second knuckle, the first and second knuckles at least partially aligned, and each ear having a portion thereof disposed at the pinch point”.  
Applicant identifies the first and second straps as reference characters 420 and 421, the first and second compression members do not have an associated reference character(s), but the claim indicates that they are adjacent to respective first and second straps, and distal from the wedge shaped spacer opposite the respective first and second straps, and that each compression member having a tab with a first knuckle and an overlapping ear with a second knuckle. It appears that the tab and the first knuckle are on the same side of the structure as the straps and the wedge. If this is the case then how is the first and second compression members adjacent to respective first and second straps, and distal from the wedge shaped spacer opposite the respective first and second straps?  Element 466 is the first knuckle, the first knuckle is part of the tab, per the claim language.  Both the first knuckle and it tab are part of a corresponding compression member, per the claim language. Accordingly, how is the first knuckle and its tab (being part of the compression member) distal the wedge shaped member when they are juxtaposed/next to each other.  If the first knuckle and its tab (being part of the compression member) are on the same side as their respective strap then how is the compression member opposite its corresponding strap.
Additionally, it is unclear as to what is “opposite the respective first and second) straps”. Are the compression members opposite the straps or is the wedge shaped member opposite the straps?
Where does the strap end and the compression member begin?  
Furthermore, the claim recites “each ear having a portion thereof disposed at the pinch point”.  The ear being 451 and the pinch point being 53.  These two element are shown as having a gap between them, thus, it is unclear as to how both structures are disposed at the pinch point.  Additionally, is not the pinch point a radially internal point compared to the ear that is radially outwards compared the pinch point?
For the purpose of prosecution, the compression member will be treated as the tab including the first knuckle and the entire bent over portion that includes the second knuckle. Distal and/or opposite merely implying that some portion of the compression member(s) are away from the wedge member and that said portion is also not taking up the same space as the wedge member.  
For the purpose of prosecution, the recitation “each ear having a portion thereof disposed at the pinch point” will be treated as these two structures having/being in some form of alignment.
The claims are rejected as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) and/or102(a)(2) as being anticipated by Cassel et al. (US 2001/0047572), (hereinafter, Cassel).


    PNG
    media_image1.png
    483
    697
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    483
    697
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    452
    639
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    654
    489
    media_image4.png
    Greyscale

Re Clm 1: Cassel discloses a clamp (see Figs. 18-20 and the annotated Figs. above) for compressing a junction of a first conduit and a second conduit to seal the junction, the clamp comprising: 
a ring sector (16g) and a radially projecting channel sector (1001); the radially projecting channel sector having first (2001) and second (2002) straps, each of the first and second straps extending outwardly from the ring sector at an angle (see above) defining a pinch point (including 3001 and 3002), and defining a proximal gap between the pinch points (see the gap between 3001 and 3002 above) less than a distal gap between ends of the first and second straps (see above); a wedge shaped spacer (42g) between the first and second straps (see above); 
first (4001) and second (4002) compression members adjacent to respective first and second straps (see above), and distal from the wedge shaped spacer (42g) opposite the respective first (2001) and second (2002) straps, each compression member having (4001 and 4002) a tab (5001) with a first knuckle (one of the 60C) and an overlapping ear (5002) with a second knuckle (one of 60b), the first and second knuckles at least partially aligned (see above), and each ear (5002) having a portion thereof disposed at the pinch point (see above, where they radially align); each of the first and second compression members, the first and second straps, and the wedge shaped spacer having an aperture in registry with each other (the holes the bolt goes through); a bolt (48g) extending through the apertures (see above) and having a head (the head of the bolt and 54g) bearing against one of the first and second compression members (see fig. 18 and above); and a nut (56g) on the bolt and bearing against the other of the first and second compression members (see fig. 18 and above); wherein when the nut is tightened on the bolt with the ring sector around a junction of a first outer conduit and a second conduit, the first and second compression members are configured to be drawn toward each other such that the drawing of the first knuckle toward the second knuckle are configured to urge the pinch points toward each other thereby drawing the ring sector around the first and second conduits in compression.  
The recitation “wherein when the nut is tightened on the bolt with the ring sector around a junction of a first outer conduit and a second conduit, the first and second compression members are configured to be drawn toward each other such that the drawing of the first knuckle toward the second knuckle are configured to urge the pinch points toward each other thereby drawing the ring sector around the first and second conduits in compression” is a process of closing a clamp which can be used to make the product claimed, a closed clamp.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
Re Clm 2: Cassel discloses the tab is arranged proximate to the wedge, and the ear is arranged overlapping the tab distal from the wedge (see above).  
Re Clm 3: Cassel discloses wherein the first and second knuckles are radially offset (see Fig. 19) such that the tightening of the nut on the bolt urges the second knuckle radially inward (wherein the first and second knuckles are radially offset and 54g, 56g and 48g are curved in such a manner that tightening of the nut on the bolt would urges the second knuckle radially inward/down).  
Re Clm 4: Cassel discloses wherein the each of the first and second compression members is an extension of the respective first and second straps (see above).  
Re Clm 5: Cassel discloses wherein each extension has an abutment end (the end illustrated by 6001) that bears against the pinch point (see above, when the joint is under compression by the bolt and nut), and wherein the tightening of the nut on the bolt urges the abutment end toward the pinch point (with the reduction or elimination of gap 7001 when the joint is under compression by the bolt and nut).  
Re Clm 8: Cassel discloses wherein the ear include an embossment (all the 60a).  
As for Clm 10: the embossment 60a is made to or is capable of resisting at least one of a bending, a buckling, or a deforming of the ear, in response to the tightening of the nut on the bolt as deformation of the material (60a being of a deformed material) adds strength to the deformed material, and such, a resistance can occur at least before the joint is fully tightened.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassel et al. (US 2001/0047572), (hereinafter, Cassel), as applied to claims 1-5, 8, and 10 above.
Re Clms 6 and 7: Cassel discloses the abutment end and tightening of the nut on the bolt.
Cassel fails to disclose an embossment, and the embossment is configured to resist at least one of a bending, a buckling, or a deforming of the abutment end, in response to tightening a joint.
Embossments aid in strengthening a structure by either distorting the surface of the structure or by adding raised material to a surface, for the purpose of enhancing the strength in a given area of a structure to aid in the reduction or prevention of distortion in said area and/or the surrounding area(s) of the embossment.
The examiner is taking Official notice that embossments are old and well known, for the purpose of enhancing the strength in a given area of a structure to aid in the reduction or prevention of distortion in said area and/or the surrounding area(s) of the embossment.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Cassel, to have included an embossment, and the embossment being configured to resist at least one of a bending, a buckling, or a deforming of the abutment end, in response to tightening a joint, for the purpose of enhancing the strength in a given area of a structure to aid in the reduction or prevention of distortion in said area and/or the surrounding area(s) of the embossment.
Re Clm 9: Cassel discloses the embossment (all the 60a, see Figs. 18 and 18A) extends along the length of the ear.
Cassel fails to disclose that the embossment of Cassel extends along the entire length of the ear of Cassel.
Embossments aid in strengthening a structure by either distorting the surface of the structure or by adding raised material to a surface, for the purpose of enhancing the strength in a given area of a structure to aid in the reduction or prevention of distortion in said area and/or the surrounding area(s) of the embossment.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Cassel, to have had the embossment extend along the entire length of the ear, for the purpose of enhancing the strength in a given area of a structure to aid in the reduction or prevention of distortion in said area and/or the surrounding area(s) of the embossment, as such would have been obvious to try because there is a finite number of solutions; either the embossment extend along the entire length of the ear or it does not.  Alternatively, such a modification would have involved a mere change in the shape of a component; the size of the embossment. A change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Response to Arguments
Applicant's arguments filed 05/07/2022 have been fully considered but they are not persuasive. 
Applicant argues, on page 5 in lines 10-22, that the structures of clamp 10 apply to clamp 410.
This may be, but this is not persuasive.  Clamp 410 and according to claim 1, clamp 410 has a knuckle in/on a tab which is part of the compression member, where the compression member is adjacent to a strap.  The claim appears to be drawn to a specific species/embodiment (Figs. 10A-13) because the claims recite “knuckle(s)”, emphasis added, the knuckle only appears to be in Figs. 10A-13 where such figs. are only for clamp 410 and not clamp 10.  In this embodiment (the embodiment illustrated in Figs. 10A-13) and where the claims are claiming the compression member in Figs. 10A-13 it is unclear as to where the compression member(s) is.  As for clamp 10, element 30 represents the compression member, the lead line terminates in an arrow head that is generally pointing to the clamp 10, but where the arrow head is pointing contains no first knuckle or where a first knuckle would be when compared to clamp 410.  Is the knuckle part of the strap or part of the compression member?  Where does the compression member start and the strap end?  Where are the reference characters to illustrate such in Figs. 10A-13.
As for the drawing objections, applicant amended the claims which have made the previous drawing objection(s) moot.  However, the amendments to the claims have created a different drawing objection(s), said different drawing objection(s) has been set forth above.  Also,  Applicant is attempting to set forth how clamp 10 and 410 have similar structures.  This does aid in understanding the claim language but If the compression member contains the tab and knuckle and the tab and knuckle are on the same side of the structure as the wedge and the strap then how is the compression member distal the wedge member and opposite the wedge or the strap?
As for the argument on page 5 line 11 through page 9 the last line, Cassel, as best understood, does disclose the radially projecting channel sector having first and second straps, each of the first and second straps extending outwardly from the ring sector at an angle defining a pinch point, and defining a proximal gap between the pinch points less than a distal gap between ends of the first and second straps, a wedge shaped spacer between the first and second straps, and wherein the first and second compression members are configured to be drawn toward each other such that the drawing of the first knuckle toward the second knuckle are configured to urge the pinch points toward each other thereby drawing the ring sector around the first and second conduits in compression, see the rejection above.
The amended claim 1 required a different interpretation of the applied art, 3001/3002 and 5003/5004, respectively, are not now, nor were they the same.  Accordingly, applicant’s arguments are moot.
The wedge shaped member of Cassel does taper in a plurality of location and accordingly, it is a wedge.  How is applicant’s element 325 wedged shaped?
How is applicant’s element 325 wedged shaped, given the fact that it is shaped like a U according to Figs. 10A-13 and claim 11, keep in mind that the claims are drawn to the embodiment illustrated in Figs. 10A-1.
As for the structures being configured to be urge together it is noted that all the claimed structures are present in Cassel to allow for the process to form the end product of a compressed clamp.  
It is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production, nor is the method of production germane in claim 5 for restriction practice.
Note: it is the final/end product claimed that is being compared to/with the prior art(s) used in making the rejection, and a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from the prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). 
All claims not specifically argued will stand or fall with the claim(s) from which it depends.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
08/22/2022



/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679